Interim Decision #2945

MATTER OF GREENWOOD

In Visa Petition Proceedings
A-23447250
Decided by Board July 19, 1983
(1) Where an alien minor is admitted to the United States classified as an "eligible
orphan" pursuant to section 101(b)(1)(F) of the Immigration and Nationality Act,
S U.S. C. 1101(b)(1)(F)—even absent a subsequent formal adoption—thefurther proviso
therein operates to forever bar the eligible orphan from conferring immigration benefits

upon his natural parents (or prior adoptive parents).
CO Naturalized United States citizen petitioner who once was admitted to the United

States classified as an "eligible orphan" but whose intended adoption in the United
States was never legally perfected is precluded from according the beneficiary, her
natural mother, "immediate relative" status under the Act.
ON BEHALF OF PETITIONbkt;

°WPM.; ALF OF SERVICE:

'Joanna London
Acting Appellate
Trial Attorney

Pro se

By:- Milhollan, Chairman; Maniatis, Dunne, Morris, and Vacca, Board Members

This matter is before the Board on appeal from the District Director's
decision of February 17, 1982, denying the petition to classify the beneficiary as the mother of a United States citizen under section 201(b) of the
Immigration and Nationality Act, 8 'U.S.C. 1151(b). The appeal will be
dismissed.
The petitioner is a 23-year-old native of Jamaica and naturalized citizen of the United States. The beneficiary is a 41-year-old native and
cithen of .Tamaica. The unauthenticated, uncertified copy of the petitioner's purported "Birth Registration Form" contained in the record
reflects that she was born, apparently out of wedlock, to a woman
named Hyacinth Robinson, said to be the instant beneficiary. For purposes of this appeal, we will assume that the beneficiary is the petitioner's
natural mother. We also note that the petitioner's alleged birth document does riot identify her natural father, and there is no evidence that
she has ever legitimated or otherwise acknowledged the petitioner.
The record reflects that the petitioner immigrated to Om United States
classified as an "eligible orphan," to be adopted by a United States
417

Interim Decision #2945
citizen sometime after entry, pursuant to the provisions of section
101(b)(1)(F) of the Act, 8 U.S.C. 1101 (b)(1)(F). Although the petitioner's
adoption was never legally perfected, she subsequently did become a
naturalized United States citizen based upon her admission into the
United States for permanent residence as an eligible orphan.
In order for the beneficiary to be eligible for classification as the
petitioner's mother, the petitioner must once have qualified as the
beneficiary's "child" under section 101(b)(1) of the Act. See section
101(b)(2); Matter of Ifassait, 16 I&N Dec. 16 (BIA 1976); Matter of
Citino, 12 I&N Dec. 427 (BIA 1967). The applicable provisions of section 101(b)(1) define the term "child" as an unmarried person under
twenty-one years of age who is—
(D) An illegitimate child, by, through whom, or on whose behalf a status, privilege, or
benefit is sought by virtue of the relationship of the child to its natural mother; [or)
* * *
(F) A child, under the age of sixteen ( 1) at the time a petition is filed in his behalf to
accord a classification as an immediate relative under section 201(h), who is an orphan
because of the death or disappearance of, abandonment or desertion by,. or separation or
loss from, both parents, or for whom the sole or surviving parent is incapable of providing the proper care and has in writing irrevocably released the child for emigration and
adoption; who has been adopted abroad by a United States citizen and spopse jointly, or
by an unmarried United States citizen at least twenty-five years of age, who personally
saw and observed the child prior to or during the adoption proceedings; or who is
coming to the United States for adoption by a United States citizen and spouse jointly,
or by an unmarried United States citizen at least twenty-five years of age, who have or
has complied with the preadoption requirements, if any, of the child's proposed residence:
Provided, That the Attorney General is satisfied that proper care will be furnished the
child if admitted to the United States: Provided farther, That no natural parent or
prior adoptive parent of any such child shall thereafter, by virtue ofsa ch parentage, be
after "Provided
accorded any right, privilege, or status under this Act. (Emphasis
further" added.)

Under the facts assumed here, it is clear that the petitioner once qualified as the beneficiary's "child" under section 101(b)(1)(1:3). The only
remaining issue is whether the further proviso of section 101(b)(1)(F)
bars the petitioner front conferring immigration benefits upon the beneficiary.
The petitioner argues that the further proviso should not preclude her
from conferring immigration benefits upon her natural mother because
she (the petitioner) was never legally adopted in the United States. The
Service asserts that the statute does not require an adoption, but only
an eary as an eligible orphan. We agree with the position advanced by
I Prior to its amendment by section 2(b) of the Immigration and Nationality At Amend
ments of 1981, Pub. L. 97-116, 95 Stet. 1611 (Dec. 29, 1981), this section applied to
children under the age of /4.
418

Interim Decision #2945
the Service because it is both supported by the apparent purpose and
rationale of the provision and, more importantly, is clearly mandated by
the plain meaning of the words of the further proviso.
Who is intended to benefit by the provisions of section 10I (b)(I)(P)?
It is apparent that these provisions have a humanitarian purpose, being
designed to facilitate the entry oc alien minors whose parer.ts are dead,
whose parents have abandoned them, or whose parents cannot properly
care for them and have chosen to release them for emigration and
adoption. It should be noted that an absolute prerequisite to qualification as an eligible orphan is that the alien minor's previous parental
relationships be permanently severed—whether by death, abandonment,
or irrevocable release. This fact spawned inclusion of the further proviso of section 101(b)(1)(F), with its specific articulation of the attendant
immigration consequences: a parent so permanently severed from hjs
child will thereafter be unable to secure immigration benefits through
such a child. In addition to this explicit acknowledgment of the practical
effect of such a permanent termination of the parental relationship, the
further proviso alsO serves to prevent the possible manipulation—
whether innocent or contrived—of the eligible orphan provision whereby,
e.g., an alien parent may be motivated to release his child for immigration to the United States in the hope that he might further his own
prospects of obtaining entry into the United States at a future time - A
parent who abandons his child or irrevocably releases a child for adoption by another in the United. States can have no legitimate expectation
of preserving a legal bond by which to lay claim to subsequent immigration benefits himself. The further proviso merely recognizes this situation by incorporating an explicit legal bar to that effect.
Wholly apart from this sensible and practical rationale of the further
proviso's terms, as a matter of pure statutory construction we are convinced that the plain meaning of section 101 (b)(1)(F) renders the mere
entry of an alien minor as an "eligible orphan" sufficient to invoke application of the further proviso, even absent a subsequent legal adoption.
The further proviso stipulates, in pertinent part, "That no natural parent . . . of any such child shall thereafter, by virtue of such parentage,
be accorded any . . . status under this Act." (Emphasis supplied.), This
"such child" language refers to the immediately preceding definition of
"child" in the main provision of section 101 (b)(1)(F), to wit, "a child.. .
who is an orphan" and who either (1) "has been adopted abroad" or (2)
"is coming to the United States for adoption." In this latter case, the
statute requires only that the orphan child be coming to the United
States for adoption; the words nowhere require that the intended adoption for which the orphan child is coming be legally perfected. Classification as en "eligible orphan" does not mandate the subsequent completion
of the intended United States adoption, but only that at the time of
419

Interim Decision #2945
entry the child was in fact coming to be adopted. A change of intent
of the child has already entered and "come" does not contravene any
specific provision of section 101 (b)(1)(1"). Thus, by virtue of the statute's

plain meaning, the mere "coming" of an alien minor to the United States
under that provision is sufficient to invoke application of the further
proviso.

In view of the foregoing, we hold that where an alien minor is admitted to the United States classified as an "eligible orphan" pursuant to
section 101(b)(1)(F) of the Act—even absent a subsequent formal
adoption the further proviso therein operates to forever bar the eligible orphan from conferring immigration benefits upon his natural parents (or prior adoptive parents).
In this case, the petitioner entered the United States classified as an
"eligible orphan." Therefore, the fuither proviso of section 101(b)(1)(F)
of the Act bars her from conferring immigrant status upon the beneficiary as her immediate relative mother under section 201(b) of the Act.
Under the natural reading of the statute, the fact that the petitioner's
adoption in the United States was never legally perfected is of no
moment. Accordingly, the beneficiary is ineligible for classification as
the petitioner's immediate relative, and the District Director properly
denied the petition.
ORDER: The appeal is dismissed.
—

420

